UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

CHRISTOPHER FOSTER, et al., : Case No. 1:18-cv-247

Plaintif`fs, ‘

Judge Timothy S. Black

vs.
OHIO DEPARTMENT OF
REHABILITATION AND
CORRECTIONS, et al.,

Defendants.

ORDER ADOPTING REPORT AND RECOMMENDATIONS
This civil case is before the Court pursuant to the Order of General Reference in
the United States District Court for the Southern District of Ohio Western Division to
United States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the
Magistrate Judge reviewed the pleading filed with this Court and, on May 10, 201 S,
submitted a Report and Recommendation, recommending that Plaintist be denied leave
to proceed in forma pauperis. (Doc. 2). Plaintiff filed objections to the Report and

Recommendation on May 24, 2018. (Doc. 3).1

 

l Plaintiff` fails to provide “specific Written objections” to the Report and Recommendation. Fed.
R. Civ. P. 72(b)(2) (emphasis added). “The filing of objections provides the district court with
the opportunity to consider the specific contentions of the parties and to correct any errors
immediately.” Unired States v. Wafters, 638 F.Zd 947, 950 (6th Cir. 1981) (ernphasis added).
“A party’s objections are not sufficiently specific if they merely restate the claims made in the
initial petition, ‘disput[e] the correctness’ of a report and recommendation without specifying the
findings purportedly in error, or simply ‘object[ ] to the report and recommendation and refer[ ]
to several of the issues in the case.”’ Braa'ley v. United States, No. 18-1444, 2018 WL 5084806,
at *3 (6th Cir. Sept. 17, 2018) (quoting Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995)). `
Here, Plaintiff merely restates the argument set forth in his complaint and fails to articulate a
specific objection. The Court finds the Magistrate ludge’s recommendations thorough and
accurate, and, accordingly, Plaintiff"s objections are overruled

As required by 28 U.S.C. § 63 6(b) and Fed. R. Civ. P. 72(b), the Court has
reviewed the comprehensive findings of the Magistrate Judge and considered de novo all
of the filings in this matter Upon consideration of the foregoing, the Court determines
that the Report and Recommendation (Doc. 2) should be, and is hereby, adopted in its
entirety. Accordingly:

1. The Report and Recommendation (Doc. 2) is ADOPTEI);

2. Within thirty (30) days of this Order, Plaintiff SHALL pay the full $400
fee ($350 filing fee plus $50 administrative fee) required to commence this
action;

3. Plaintiff SHALL take notice that failure to pay the hill 3400 fee within
thirty days will result in the dismissal of his action; and

4. This case is DISMISSED with prejudice, and the Clerk shall enter
judgment accordingly, whereupon this case shall be TERMINATED
on the docket of` this Court; and

5. Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies that an appeal
of this Ord€r Would not be taken in good faith.

IT IS SO ORDERED.

Date: ?>j li 111 q IWFFY\/A/V @k

Timothy S.~Plack
United States District Judge

